418 F.2d 247
UNITED STATES of America, Appellee,v.Charles G. LEOPOLD, Appellant.
No. 13038.
United States Court of Appeals Fourth Circuit.
November 14, 1969.

Russell J. White, Towson, Md., on brief for appellant.
Stephen H. Sachs, U. S. Atty., and Stephen D. Shawe, Asst. U. S. Atty., on brief for appellee.
Before BOREMAN, CRAVEN and BUTZNER, Circuit Judges.
PER CURIAM:


1
The appellant, Charles G. Leopold, was convicted in the United States District Court for the District of Maryland of violating the mail fraud statute, 18 U.S. C. § 1341. Leopold hired a mailing service to send in November 1966 solicitation forms for listings in a "Classified Directory" to businesses all over the United States. The trial jury concluded that these forms were designed and intended to be interpreted by unwary recipients as bills for previously purchased listings in the classified yellow pages of local telephone directories. Several witnesses testified that they paid the amount stated on the form under this misapprehension. "The forms were designed and used in such manner that they would not be read closely and would thus ensnare and deceive," as were the forms involved in Linden v. United States, 254 F.2d 560, 568 (4th Cir. 1958). The facts here are substantially similar to those in Linden. Indeed, the schemes in both cases were based on the premise that a significant number of business people would fail to differentiate between a "Classified Directory" and the classified section of their telephone directory when confronted with a solicitation form calculated to have the appearance of a bill. We have considered the several assignments of error and conclude they are without merit.


2
Affirmed.